The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (Korean Patent Publication, 10-2011-0121719, IDS hereinafter referred to as Jeong). 
As to claim 1, Jeong teaches 1. A coloring pattern structure comprising: a substrate; a light-transmitting dielectric layer disposed on at least one surface of the substrate; and a composite material layer disposed on an upper surface of the light-transmitting dielectric layer and comprising a metal and a first material not having a  thermodynamic solid solubility in the metal, wherein the metal included in the composite material layer has a pattern coated only on portions of the upper surface of the light-transmitting dielectric layer, and the first material is coated on the remaining area where the metal is not coated. [see Fig. 1~7; ¶0004, 0006, 0036, 0038 for example]
As to claim 2, Jeong teaches 2. The coloring pattern structure of claim 1, wherein the metal comprises one of silver (Ag), aluminum (Al), gold (Au), cobalt (Co), copper (Cu), nickel (Ni), palladium (Pd), platinum (Pt), and rhenium (Re). [¶0038 for example]
As to claim 3, Jeong teaches 3. The coloring pattern structure of claim 1, wherein the first material comprises one of carbon (C), silicon (Si), germanium (Ge), and an Si-Ge alloy. [¶0036 for example]
As to claim 4, Jeong teaches 4. The coloring pattern structure of claim 1, wherein the substrate comprises a pure metal selected from iron (Fe), aluminum (Al), copper (Cu), nickel (Ni), magnesium (Mg), zinc (Zn), titanium (Ti), chromium (Cr), silver (Ag), gold (Au), platinum (Pt), and palladium (Pd) or any alloy thereof. [¶0004 for example]
As to claim 5, Jeong teaches 5. The coloring pattern structure of claim 1, wherein the light-transmitting dielectric layer comprises one of Ti02, Ab03, MgO, Si02, Si3N4, and indium tin oxide (ITO). [¶0006 for example]
As to claim 6, Jeong teaches 6. The coloring pattern structure of claim 1, wherein the light-transmitting dielectric layer has a thickness of about 5 nm to about 300 nm. [¶0065 for example]
As to claim 7, Jeong teaches 7. A coloring pattern structure comprising: a substrate; a light-transmitting dielectric layer disposed on at least one surface of the substrate; and a metal pattern disposed on an upper surface of the light-transmitting dielectric layer, wherein the metal pattern includes metal coated on portions of the light transmitting dielectric layer. [see Fig. 1~7; ¶0004, 0006, 0036, 0038 for example]
As to claim 8, Jeong teaches 8. The coloring pattern structure of claim 7, wherein the metal comprises one of silver (Ag), aluminum (Al), gold (Au), cobalt (Co), copper (Cu), nickel (Ni), palladium (Pd), platinum (Pt), and rhenium (Re). [¶0038 for example]
As to claim 9, Jeong teaches 9. The coloring pattern structure of claim 7, wherein the substrate comprises a pure metal selected from iron (Fe), aluminum (Al), copper (Cu), nickel (Ni), magnesium (Mg), zinc (Zn), titanium (Ti), chromium (Cr), silver (Ag), gold (Au), platinum (Pt), and palladium (Pd) or any alloy thereof. [¶0004 for example]
As to claim 10, Jeong teaches 10. The coloring pattern structure of claim 7, wherein the light-transmitting dielectric layer comprises one of TiO2, Al2O3, MgO, SiO2, Si3N4, and indium tin oxide (ITO). [¶0006 for example]
As to claim 11, Jeong teaches 11. The coloring pattern structure of claim 7, wherein the light-transmitting dielectric layer has a thickness of about 5 nm to about 200 nm. [¶0065 for example]
As to claim 12, Jeong teaches 12. A method of manufacturing a coloring pattern structure, the method comprising: forming a light-transmitting dielectric layer on at least one surface of a substrate; and forming a composite material layer including a metal and a first material not having a thermodynamic solid solubility in the metal on an upper surface of the light transmitting dielectric layer, wherein the metal included in the composite material layer has a pattern coated only on portions of the upper surface of the light-transmitting dielectric layer, and the first material is coated on the remaining area where the metal is not coated. [see Fig. 1~7; ¶0004, 0006, 0036, 0038 for example]
As to claim 13, Jeong teaches 13. The method of claim 12, wherein the pattern of the metal is formed by selectively removing the first material from the composite material layer to remain the metal. [see Fig. 1~7 for example]
As to claim 14, Jeong teaches 14. The method of claim 12, wherein the forming of the composite material layer comprises co-depositing the metal and the first material on one surface of the light-transmitting dielectric layer. [see Fig. 1~7 for example]
As to claim 15, Jeong teaches 15. The method of claim 14, wherein the co-depositing is performed by separately preparing deposition sources of the metal and the first material respectively, and depositing the metal and the first material on the upper surface of the light-transmitting dielectric layer from each of the deposition sources. [see Fig. 1~7 for example]
As to claim 16, Jeong teaches 16. The method of claim 14, wherein the co-depositing is performed by using a mixture or alloy of the metal  and the first material as a single deposition source. [see Fig. 1~7 for example]
As to claim 17, Jeong teaches 17. The method of claim 12, wherein when the first material comprises carbon, the metal comprises one of silver (Ag), aluminum (Al), gold (Au), cobalt (Co), copper (Cu), nickel (Ni), palladium (Pd), platinum (Pt), rhenium (Re), and zinc (Zn). [see Fig. 1~7 for example]
As to claim 18, Jeong teaches 18. The method of claim 12, wherein when the first material comprises one of silicon (Si), germanium (Ge), and an Si-Ge alloy, the metal comprises one of silver (Ag), gold (Au), aluminum (Al), and zinc (Zn). [see Fig. 1~7 for example]
As to claim 19, Jeong teaches 19. The method of claim 12, wherein the pattern of the metal has a shape in which a plurality of metal nanoparticles spaced apart from each other are distributed. [see Fig. 1~7 for example]
As to claim 20, Jeong teaches 20. The method of claim 12, wherein the pattern of the metal has a channel shape extending with a plurality of widths and lengths. [see Fig. 1~7 for example]
Conclusion
Claims 1-20 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816